Citation Nr: 1105777	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  06-00 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, 
to include as secondary to service-connected osteochondritis 
dissecans, left medial femoral condyle.

2.  Entitlement to service connection for a left hip disorder, to 
include as secondary to service-connected osteochondritis 
dissecans, left medial femoral condyle.

3.  Entitlement to service connection for a right hip disorder, 
to include as secondary to service-connected osteochondritis 
dissecans, left medial femoral condyle.

4.  Entitlement to an increased evaluation for service-connected 
osteochondritis dissecans, left medial femoral condyle, currently 
evaluated as 10 percent disabling.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to October 
1970.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  
This case was remanded by the Board in December 2008 for 
additional development.

The issue of entitlement to a total disability rating for 
compensation purposes based on individual unemployability (TDIU) 
is addressed in the Remand portion of the decision below and is 
remanded to the RO via the Appeals Management Center, in 
Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the medical evidence of record shows 
that the Veteran has a current diagnosis of a right knee disorder 
that is related to a service-connected disability.

2.  The preponderance of the medical evidence of record shows 
that the Veteran has a current diagnosis of a left hip disorder 
that is related to a service-connected disability.

3.  The preponderance of the medical evidence of record shows 
that the Veteran has a current diagnosis of a right hip disorder 
that is related to a service-connected disability.

4.  The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and limitation 
of motion to 80 degrees of flexion and 0 degrees of extension.


CONCLUSIONS OF LAW

1.  A right knee disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  A left hip disorder is proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2009).

3.  A right hip disorder is proximately due to a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

4.  The criteria for an evaluation in excess of 10 percent for 
service-connected osteochondritis dissecans, left medial femoral 
condyle, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 
5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009).  VA has issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  Without deciding whether the notice and 
development requirements of the VCAA have been satisfied in the 
present case, this law does not preclude the Board from 
adjudicating the issues involving the Veteran's claim for service 
connection for a right knee disorder, a left hip disorder, and a 
right hip disorder as the Board is taking action favorable to the 
Veteran by granting service connection for these disorders.  As 
such, this decision poses no risk of prejudice to the Veteran 
with respect to these claims.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).

With respect to the Veteran's left knee claim, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Prior to initial 
adjudication, a letter dated in August 2004 satisfied the duty to 
notify provisions.  Additional letters were also provided to the 
Veteran in May 2006, August 2006, March 2009, and August 2009 
after which the claim was readjudicated.  See 38 C.F.R. 
§ 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The Veteran's 
service treatment records, VA medical treatment records, and 
indicated private medical records have been obtained.  VA 
examinations sufficient for adjudication purposes were provided 
to the Veteran in connection with his claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  There is no indication in the record that 
additional evidence relevant to the left knee issue is available 
and not part of the claims file.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 
Vet. App. 473.  Further, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively in 
the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 
896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007) (holding that although Veterans Claims 
Assistance Act notice errors are presumed prejudicial, reversal 
is not required if VA can demonstrate that the error did not 
affect the essential fairness of the adjudication).

Right Knee, Left Hip, Right Hip

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the result 
of a service connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) caused by a 
service connected disability or (b) aggravated by a service 
connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439, 488 
(1995) (en banc).  The determination as to whether these 
requirements are met is based on an analysis of all the evidence 
of record and the evaluation of its credibility and probative 
value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The evidence of record shows that a pre-existing left knee injury 
was aggravated during active military service.  As a result, 
service connection for a left knee disability was granted by a 
February 1972 rating decision.  While the Veteran's service 
treatment records are negative for any diagnosis of a right knee, 
left hip, or right hip disorder, the post-service medical 
evidence include numerous complaints and diagnoses of such 
disorders.

A February 1976 VA medical examination report stated that the 
Veteran had surgery on his right knee in September 1975 which was 
unsuccessful.  The Veteran complained of constant pain in both 
knees.  The medical evidence of record shows that right knee 
disorders have been consistently diagnosed since February 1976, 
with operations in September 1975 and July 2003, including a 
total right knee replacement.

In a June 1980 private medical report, the Veteran complained of 
right hip complaints for the previous two years which were 
progressively increasing in severity.  On x-ray examination of 
the right hip, there was aseptic necrosis with the presence of 
"perhaps half its cartilage."

A July 1980 private medical report stated that the Veteran 
complained of right hip pain which had progressively increased in 
severity over the previous several years.  The Veteran related 
his right hip pain to his knee disorders.  After physical 
examination, the diagnosis was degenerative osteoarthritis of the 
right hip.  The medical evidence of record shows that right hip 
disorders have been consistently diagnosed since July 1980, with 
operations in August 1980, December 1982, and December 2004, 
including a total right hip replacement.

An October 1980 private medical report stated that the Veteran's 
right knee arthritis was "due to his old previous problems 
related to injuries and ligamentous repairs and arthrotomies both 
sides."

A May 1982 private medical report stated that x-rays of the 
Veteran's right hip showed that the Veteran's acetabular 
cartilage had "eroded pretty much through."  The plan stated 
that the Veteran was considered for right knee surgery 
specifically "to get him off the medial side, which is starting 
to wear a fair amount."  The objective of such surgery was 
stated to be to "possibly get him over onto his lateral 
surface" to delay the need for right hip surgery.

In a December 1982 private medical report, the Veteran complained 
of left hip pain for the previous three months.  On x-ray 
examination, the Veteran's left hip had significant deterioration 
with total loss of the medial cartilage.  The examiner stated 
that "[b]efore long he will need something done here" and 
suggested a total left hip replacement.  The medical evidence of 
record shows that left hip disorders have been consistently 
diagnosed since December 1982, with operations in February 1984, 
April 1985, August 1998, and December 2004, including a total 
left hip replacement.

An April 2005 letter from a private physician stated that the 
Veteran had multiple complaints, including pain in both knees and 
hips.  The letter stated that the Veteran reported that his 
disorders began after a 1970 in-service left knee injury.  He 
reported that the symptoms from that injury resulted in a limp 
and imbalance which eventually resulted in a total right knee 
replacement, a total right hip replacement, and a total left hip 
replacement.  After physical examination and diagnosis, the 
examiner stated that the Veteran "suffered injury in the service 
[and] gradually developed problem[s] with the rest of his joints, 
which had to be replaced. . . . This is related to the initial 
injury during his service."

A June 2005 VA joints examination report reviewed the Veteran's 
claims file and summarized the Veteran's reported medical 
history.  After a physical examination and corresponding 
diagnoses, the examiner stated that "I have reviewed the 
evidence and it is my opinion that [the V]eteran's bilateral hip 
condition and right knee condition are not secondary to his 
service connected left knee."

A January 2009 letter from a private physician stated that the 
Veteran was a patient.  The examiner stated that the Veteran's 
service-connected left knee disorder "created a chain of 
events" that led to his other joint disorders.  The private 
physician explained that the Veteran's left knee disorder caused 
him "to put extra stress and responsibility on other parts of 
his skeletal system to compensate for the imbalance that his left 
knee disability created."  The private physician emphasized the 
sequential nature of the Veteran's joint problems and stated that 
"[t]he extent of [the] damage created by the need to 
overcompensate is even further illustrated on how even medical 
replacement parts could not handle the load and both the left and 
right hips had to be replaced again!"  The examiner further 
emphasized that the Veteran's "multiple joint replacements are a 
direct result of his initial left knee disability" and described 
it as a "ripple effect."

An April 2009 private medical report stated that the private 
physician had reviewed the Veteran's reported history and medical 
records extensively and opined that "his disability is 
definitely service related.  His osteochondritis dissecans was 
the unfortunately tumbling domino effect which caused such an 
imbalance in his musculoskeletal frame that he just progressively 
has had continuing worsening of all of his other joints, which 
include his other knee, shoulders, and hips."

A February 2010 VA joints examination report stated that the 
claims file had been reviewed.  After a review of the Veteran's 
reported history and a physical examination of the right knee and 
bilateral hips, the impressions were right total knee replacement 
and bilateral hip replacements.   The examiner opined that "knee 
pain can cause a gait deviation, but I do not have the benefit of 
having seen the [Veteran] after each surgery.  For me, he bears 
weight relatively equally on both legs.  Therefore . . . I cannot 
resolve this issue without resorting to mere speculation."

The preponderance of the medical evidence of record shows that 
the Veteran has current diagnoses of right knee, left hip, and 
right hip disorders which are related to a service-connected 
disability.  The medical evidence of record includes multiple 
medical reports which discuss the etiology of the Veteran's right 
knee, left hip, and right hip disorders.  Of these records, only 
the June 2005 VA joints examination report stated that the 
Veteran's disorders were not related to his service-connected 
left knee disorder.  As this report provided no basis whatsoever 
for the medical opinion, it warrants low probative weight.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (noting 
the failure of the physician to provide a basis for his or her 
opinion goes to the weight or credibility of the evidence.).  
While the February 2010 VA joints examination report also did not 
state that the Veteran's right knee, left hip, and right hip 
disorders were related to his service-connected left knee 
disorder, the examiner stated that an etiological opinion could 
not be provided without resort to speculation.  As such, the 
February 2010 report does not provide either positive or negative 
evidence with respect to the claims on appeal.  See Fagan v. 
Shinseki, 573 F.3d 1282, 1289 (Fed.Cir.2009) (noting that an 
examiner's statement that he is unable to come to an opinion is 
neither positive or negative evidence in support of service 
connection).

The remainder of the medical evidence of record, including the 
April 2005 letter from a private physician, the January 2009 
letter from a private physician, and the April 2009 private 
medical report all related the Veteran's right knee, left hip, 
and right hip disorders to his service-connected left knee 
disorder.  In addition, these reports gave a specific basis for 
the medical opinions provided and cited the Veteran's documented 
medical history as support of those opinions.  As such, these 
reports warrant high probative weight.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (stating the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of the 
opinion.)

Therefore, applying the doctrine of reasonable doubt, the Board 
finds that the Veteran's right knee, left hip, and right hip 
disorders are related to a service-connected disability and 
therefore, service connection is warranted for a right knee 
disorder,  a left hip, and a right hip disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left Knee

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Schedule), 
found in 38 C.F.R. Part 4 (2009).  The Schedule is primarily a 
guide in the evaluation of disability resulting from all types of 
diseases and injuries encountered as a result of or incident to 
military service.  The ratings are intended to compensate, as far 
as can practicably be determined, the average impairment of 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (2009).  In resolving this factual issue, 
the Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625, 628 (1992).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).  Staged ratings are appropriate whenever the factual 
findings show distinct time periods in which a disability 
exhibits symptoms that warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Service connection for osteochondritis dissecans, left medial 
femoral condyle, was granted by a February 1972 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257, effective October 3, 1970.

A September 2004 VA joints examination report described numerous 
symptoms which were ascribed to the Veteran's right knee.  
However, the report stated that the Veteran's right knee was 
service-connected and had been injured during military service.  
This description matches the medical history for the Veteran's 
left knee, not his right knee, and as such makes the reported 
history in the September 2004 VA joints examination report 
unreliable.  On physical examination, the Veteran walked with a 
right sided limp and without a cane or brace.  There were 
surgical scars on both knees.  The Veteran's patellar position 
was normal and there was no effusion.  The ligaments were stable 
and McMurray's, drawer, and Lachman tests were negative.  The 
Veteran had bilateral knee range of motion from 130 degrees of 
flexion to 0 degrees of extension without pain.  On x-ray 
examination, there was mild degenerative arthritis without any 
evidence of osteochondritis dissecans.

An April 2005 private medical report stated that on physical 
examination, the Veteran walked with a gross limp on the right 
and with an antalgic gait on wide base short steps.  He was not 
able to stand on a single leg or walk on his toes or heels.  The 
Veteran could not squat or rise from a squatting position.  He 
had left knee range of motion from 80 degrees of flexion with 
extension "full."  There was left knee crepitation and pain on 
any active and passive range of motion.  The Veteran's knee 
reflexes were absent, bilaterally.  The diagnosis was status post 
torn left knee ligament and osteochondral fracture, status post 
multiple surgeries on the left knee.

In a June 2005 VA joints examination report, the Veteran 
complained of difficulty walking and required a cane.  He 
reported pain in the left knee at a level of 6 to 7 on a scale 
from 1 to 10.  The pain was constant and increased with walking.  
The Veteran stated that his activities of daily living were 
limited and his ability to work was affected.  The pain increased 
on repetitive use.  He denied instability but used a knee brace 
on the left knee.  On physical examination, the Veteran's left 
knee was normally aligned with tenderness over the bilateral 
patellae with crepitation.  The left knee was stable on both 
anteroposterior and mediolateral directions.  Left knee range of 
motion was from 120 degrees of flexion to 0 degrees of extension.  
On x-ray examination there was arthritis of the left knee.  The 
diagnosis was arthritis of the left knee mostly involving the 
medial compartment with limited motion but maintained stability.  
The examiner stated that there was no additional limitation of 
motion of the joints or limitation of joint function due to pain, 
fatigue, weakness, or lack of endurance on repetitive use.

In a January 2006 private disability examination report, the 
Veteran complained of constant pain in the left knee.  He 
reported that he had worn a brace on his left knee for 10 years 
and had used a cane since 1998.  On physical examination, all 
movements of the Veteran's knee were painful with some movements 
restricted.  The Veteran could walk a short distance without a 
walking aid.  He could walk tip toe, on the heel, and tandem gait 
with some difficulty and complaints of hip and knee pain.  He 
could not squat more than 50 percent due to pain in the hips and 
knees.  The left knee range of motion was from 120 degrees of 
flexion to 0 degrees of extension.

In a September 2009 VA joints examination report, the Veteran 
reported treating his left knee with a wrap and daily Tylenol.  
The Veteran reported left knee deformity, giving way, 
instability, pain, stiffness, weakness, incoordination, and 
decreased speed.  He also reported numbness and crepitus.  The 
Veteran denied experiencing dislocation or subluxation and 
reported no locking or effusion in the previous three years.  He 
reported experiencing severe flare-ups approximately once every 
one to two months with a duration of one to two weeks per 
flare-up.  There were no constitutional or incapacitating 
episodes of arthritis.

On physical examination, the Veteran had an antalgic gait.  There 
was evidence of abnormal weight bearing with abnormal shoe wear 
pattern.  There was no loss of a bone or part of a bone or 
inflammatory arthritis.  There was crepitus and weakness, but no 
bumps consistent with Osgood-Schlatter's disease, mass behind the 
knee, clicks or snaps, grinding, or instability.  No 
abnormalities of the patella or meniscus were noted.  Left knee 
range of motion was from 90 degrees of flexion to 0 degrees of 
extension without evidence of pain.  No objective evidence of 
pain was noted on repetitive motion.  The diagnosis was left 
medial femoral condyle osteochondritis dissecans, left knee.  The 
disability limited the Veteran's ability to stand or walk for 
long, and impaired his ability to knee or crawl.  The disability 
had a mild effect on traveling, a moderate effect on chores and 
shopping, and prevented exercise, sports, and recreation.

The medical evidence of record shows that the Veteran currently 
experiences a high degree of disability and physical impairment 
as a result of his numerous musculoskeletal disorders.  While the 
cumulative effect of these disabilities clearly has a dramatic 
impact on the Veteran's life, in the claim on appeal the Board 
does not have jurisdiction to review the ratings for any 
disability other than the service-connected left knee disability.  
As such, the Board is limited to considering the symptoms which 
are confined to that particular joint disability and cannot take 
into account other symptoms which are located elsewhere on the 
Veteran's body.

As noted above, the Veteran's service-connected left knee 
disorder is currently evaluated as 10 percent disabling under the 
provisions of Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Under that Diagnostic Code, a 10 percent 
evaluation is warranted slight recurrent subluxation or 
instability.  A 20 percent evaluation is warranted for moderate 
recurrent subluxation or instability.  A 30 percent evaluation is 
warranted for severe recurrent subluxation or instability.  Id.

While a 10 percent evaluation is currently assigned for recurrent 
subluxation or lateral instability, the medical evidence of 
record does not show any objective findings of subluxation or 
lateral instability.  While the Veteran reported experiencing 
instability in September 2009, no instability was found on 
physical examination.  Accordingly, any instability that does 
exist is not found to warrant a characterization in excess of 
"slight."  As such, an evaluation in excess of 10 percent is 
not warranted under Diagnostic Code 5257.  Id.

The medical evidence of record shows that the Veteran has a 
current diagnosis of left knee degenerative arthritis, as 
established by x-ray findings.  Degenerative arthritis is rated 
on the basis of limitation of motion.  However, when the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic code, a rating of 
10 percent is warranted for each major joint affected by 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
For the purpose of rating disability from arthritis, the knee is 
considered to be a major joint.  38 C.F.R. § 4.45 (2009).

Limitation of motion of knee joints is rated under Diagnostic 
Code 5260 for flexion, and Diagnostic Code 5261 for extension.  
See 38 C.F.R. § 4.71a.  Under Diagnostic Code 5260, flexion that 
is limited to 60 degrees is noncompensable, flexion that is 
limited to 45 degrees warrants a 10 percent evaluation, and 
flexion that is limited to 30 degrees warrants a 20 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Under 
Diagnostic Code 5261, extension that is limited to 5 degrees is 
noncompensable, extension that is limited to 10 degrees warrants 
a 10 percent evaluation, and extension that is limited to 15 
degrees warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The standard motion of a knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, 
Plate II (2009).

The medical evidence of record shows that the Veteran's right 
knee disability is manifested by pain, crepitus, and limitation 
of motion to 80 degrees of flexion and 0 degrees of extension.  
Accordingly, a rating in excess of 10 percent is not warranted 
under either Diagnostic Codes 5260 or 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261.  In addition, separate 
ratings for limitation of flexion and extension are not 
warranted, as the record does not show that the Veteran's left 
knee range of motion has ever been limited to a compensable 
degree in either flexion or extension.  See Id.; see also 
VAOPGCPREC 9-04, 69 Fed. Reg. 59990 (2004).

The Veteran has reported left knee pain on use, a contention 
which is substantiated by the some of the medical evidence of 
record.  However, the June 2005 VA joints examination report 
specifically stated that pain did not result in further 
limitation of motion and the September 2009 VA joints examination 
report which provided the Veteran's ranges of motion specifically 
stated that there was no objective evidence of pain.  In 
addition, the December 2008 VA medical examination report stated 
that the there was "no additional limitation of joint function 
due to pain, fatigue, weakness, or lack of endurance on 
repetitive use."  While other medical reports noted pain on 
physical examination, none stated the degree at which pain began 
or otherwise provided any information which would allow the level 
of pain present to be translated into a disability evaluation.  
Accordingly, the preponderance of the medical evidence of record 
does not show that the Veteran experienced pain which caused 
additional limitation of function sufficient to warrant an 
evaluation in excess of 10 percent.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2009); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

As for other provisions under the Schedule, the Veteran's left 
knee has never been ankylosed, there was no malunion or nonunion 
of the tibia and fibula, and there were no symptoms from the 
removal or dislocation of semilunar cartilage.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262 (2009); see also 
VAOPGCPREC 23-97, 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98, 63 
Fed. Reg. 56704 (1998).  Accordingly an evaluation in excess of 
10 percent is not warranted under these diagnostic codes.

The record shows that right knee arthritis has been diagnosed, as 
shown through x-ray examination.  However, such findings, 
combined with the limitation of motion elicited, would warrant no 
more than a 10 percent evaluation under 38 C.F.R § 4.71a, 
Diagnostic Code 5003.  See also 38 C.F.R. § 4.45.  Additionally, 
awarding a separate evaluation under Diagnostic Code 5003 would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14 (2009); see 
also Esteban, 6 Vet. App. at 261-62.  Accordingly, an evaluation 
in excess of 10 percent is not warranted for the Veteran's left 
knee disability.

These issues have been reviewed with consideration of whether 
further staged ratings would be warranted.  However, the 
preponderance medical evidence of record does not show that the 
criteria have been met for an evaluation in excess of 10 percent.  
38 U.S.C.A. § 5110 (West 2002); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The Board finds that the Veteran's disability picture due to the 
service-connected left knee disability is not so unusual or 
exceptional in nature as to render the disability rating for this 
disorder inadequate.  The service-connected left knee is 
evaluated under to 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5257, 5260, and 5261, the criteria of which is found by the Board 
to specifically contemplate the Veteran's level of disability and 
symptomatology.  The Veteran's service-connected left knee 
disorder is manifested by pain, crepitus, and limitation of 
motion to 80 degrees of flexion and 0 degrees of extension.  When 
comparing this disability picture with the symptoms contemplated 
by the Schedule, the Board finds that the Veteran's symptoms are 
adequately contemplated by the 10 percent disability rating for 
his service-connected left knee disorder.  A rating in excess of 
the currently assigned rating is provided for certain 
manifestations, but the medical evidence reflects that those 
manifestations are not present in this case.  The criteria for a 
10 percent rating for the Veteran's left knee disorder more than 
reasonably describes the Veteran's disability level and 
symptomatology and, therefore, the currently assigned schedular 
evaluation is adequate and no referral is required.  See 
VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996); see also 38 C.F.R. § 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5257, 5260, and 5261.

In reaching this decision, the Board considered the doctrine of 
reasonable doubt.  However, as the preponderance of the evidence 
does not show findings that meet the criteria for a rating in 
excess of 10 percent, the doctrine is not for application.  
Gilbert, 1 Vet. App. 49; see also Massey, 7 Vet. App. at 208.

ORDER

Service connection for a right knee disorder, as secondary to a 
service-connected left knee disability, is granted.

Service connection for a left hip disorder, as secondary to a 
service-connected left knee disability, is granted.

Service connection for a right hip disorder, as secondary to a 
service-connected left knee disability, is granted.

An evaluation in excess of 10 percent for service-connected 
osteochondritis dissecans, left medial femoral condyle, is 
denied.


REMAND

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1).  A total disability rating for compensation 
purposes may be assigned on the basis of individual 
unemployability: that is, when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-connected 
disabilities.  38 C.F.R. § 4.16(a).  In such an instance, if 
there is only one service-connected disability, it must be rated 
at 60 percent or more; if there are two or more service-connected 
disabilities, at least one disability must be rated at 40 percent 
or more, and sufficient additional disability must bring the 
combined rating to 70 percent or more.  Id.  Individual 
unemployability must be determined without regard to any non-
service connected disabilities or the Veteran's advancing age.  
38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The RO has previously denied entitlement to TDIU on the basis 
that the Veteran does not meet the rating criteria under 38 
C.F.R. § 4.16(a) and his was not unemployable due to his 
service-connected left knee disability alone.  However, as noted 
above, the Board has granted service connect for the Veteran's 
right knee, left hip, and right hip disorder.  As such, the RO 
must re-adjudicate the issue of entitlement to TDIU, taking into 
account the new ratings assigned for these disorders and the 
impact these other disabilities have on the Veteran's 
employability.

In doing so, the Board emphasizes that the RO should take into 
account the multiple medical reports and other evidence which 
states that the Veteran's musculoskeletal disabilities prevented 
him from working.  This includes the Social Security 
Administration records which found that the Veteran's 
osteoarthritis prevented him from working from April 1, 2004.  
If, in the course of readjudicating this issue, the RO determines 
that the Veteran still does not meet the rating criteria under 38 
C.F.R. § 4.16(a), but his service-connected disabilities prevent 
him from following a substantially gainful occupation, the 
provisions of 38 C.F.R. § 4.16(b) must be followed.  These 
provisions state that a claim for TDIU may be referred to the 
Compensation and Pension Service when a veteran does not meet the 
percentage standards of 38 C.F.R. § 4.16(a) but is otherwise 
unemployable due to service-connected disabilities.  38 C.F.R. § 
4.16(b) (2009).

Accordingly, the case is remanded for the following actions:

1.	The RO must re-adjudicate the claim of 
entitlement to TDIU, taking into account 
the grant of service connection for a 
right knee disorder, a left hip disorder, 
and a right hip disorder herein.

2.	If, in the course of re-adjudicating this 
claim, the RO finds that the Veteran still 
does not meet the rating criteria under 38 
C.F.R. § 4.16(a), but his 
service-connected disabilities prevent him 
from following a substantially gainful 
occupation, the RO must refer the appeal 
to the Chief Benefits Director or the 
Director, Compensation and Pension 
Service, for extra-schedular consideration 
on the issue of entitlement to TDIU.  
Thereafter, the RO must implement the 
determinations of the Director, 
Compensation and Pension Service, if so 
warranted.

3.	After the above actions have been 
completed, if the claim on appeal remains 
denied, the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran has had an 
adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


